United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF AGRICULTURE,
FREMONT NATIONAL FOREST,
Lakeview, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Beverly C. Hollars, for the appellant
Office of Solicitor, for the Director

Docket No. 11-450
Issued: September 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 3, 2010 appellant filed a timely appeal from a June 8, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim for a recurrence of
disability. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
commencing on June 24, 2005 causally related to accepted lower extremity conditions.
On appeal, appellant contends that OWCP failed to consider accepted thrombophlebitis
of both lower extremities in denying his claim for recurrence of disability. He contended that
OWCP obtained evidence only regarding the accepted right knee conditions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is the third appeal before the Board in this case. By decision and order issued
September 21, 2009,2 the Board set aside a July 29, 2008 decision of OWCP denying appellant’s
claim for a recurrence of disability commencing June 24, 2005, the day he retired from federal
employment. The Board remanded the case to OWCP to resolve a conflict of medical opinion
between Dr. C. Scott Graham, an attending osteopathic physician Board-certified in family
practice, and Dr. Stephen J. Thomas, a Board-certified orthopedic surgeon and second opinion
examiner. The law and the facts of the case as set forth in the Board’s prior decision are
incorporated by reference.3
During the pendency of the prior appeal, appellant submitted reports from Dr. Graham
dated from August 27, 2008 to September 2, 2009 diagnosing chronic deep venous thrombosis in
the lower extremities, Protein C deficiency, right tibular/fibular arthropathy and arthritis and
edema in both legs.
On October 23, 2009 OWCP selected Dr. Timothy R. Borman, an osteopathic physician
Board-certified in orthopedic surgery, as impartial medical examiner. It provided a list of
questions concerning appellant’s right knee condition. In a November 2, 2009 report,
Dr. Borman reviewed the medical record and statement of accepted facts provided for his use.
On examination, he noted an antalgic gait, ligamentous instability in the right knee and a positive
anterior drawer sign. Dr. Borman diagnosed status-post total right knee arthroplasty in 2002
with a remote history of multiple right knee injuries and arthritis. He opined that appellant had
an excellent result from the arthroplasty as he walked one to one-and-a-half miles three times
and was able to care for the cows on his farm. Dr. Borman noted that according to the
December 7, 2004 report of Dr. Thomas Fleming, a Board-certified orthopedic surgeon
performing a schedule award evaluation, appellant’s right knee was permanent and stationary as
of May 17, 2004. He stated that the medical evidence did not demonstrate a worsening of his
right knee condition after June 24, 2005. Dr. Borman found appellant able to perform his former
light-duty job.
By decision dated November 20, 2009, OWCP denied appellant’s claim for a recurrence
of disability commencing June 24, 2005 based on Dr. Borman’s opinion as the weight of the
medical evidence. Appellant remained entitled to medical care for the accepted right knee
conditions.
On December 16, 2009 appellant requested a telephonic oral hearing held on
March 18, 2010. At the hearing, he asserted that the accepted thrombophlebitis worsened
spontaneously on or about June 24, 2005, prompting him to retire from federal employment.
Appellant contended that Dr. Borman did not consider whether his thrombophlebitis worsened in
2

Docket No. 09-198 (issued September 21, 2009).

3

OWCP accepted that on July 25, 1978 appellant, then a 28-year-old forestry technician, sustained a right knee
strain. It later accepted a strain of the right Achilles tendon, right knee instability, a possible torn right medial
meniscus, post-traumatic osteoarthritis and septic arthritis of the right knee, total right knee arthroplasty and chronic
thrombophlebitis with deep venous thrombosis of both legs.

2

June 2005. He submitted a December 2, 2009 report from Dr. Graham noting chronic edema in
the right leg with pain in the right proximal tibia/fibia and chronic deep venous thrombosis.
By decision dated and finalized June 8, 2010, OWCP’s hearing representative affirmed
its November 20, 2009 decision, finding that appellant did not establish a recurrence of disability
on June 24, 2005. The hearing representative accorded Dr. Borman’s opinion the weight of the
medical evidence, as his impartial report was well rationalized and based on a thorough review
of the medical evidence and statement of accepted facts. He explained that the medical reports
most contemporaneous to June 24, 2005 did not establish a worsening of the accepted medical
conditions.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”4 When an employee, who is
disabled from the job he or she held when injured on account of employment-related residuals,
returns to a light-duty position or the medical evidence establishes that the employee can perform
the light-duty position, the employee has the burden to establish by the weight of the reliable,
probative and substantial evidence, a recurrence of total disability and to show that he or she
cannot perform such light duty. As part of this burden, the employee must show a change in the
nature and extent of the injury-related condition or a change in the nature and extent of the lightduty job requirements.5 An award of compensation may not be based on surmise, conjecture or
speculation or on appellant’s unsupported belief of causal relation.6
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.7 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.8
Where OWCP secures an opinion from an impartial medical examiner for the purpose of
resolving a conflict in the medical evidence and the opinion from such examiner requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
4

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(a)(1)
(May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
5

Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also Terry R. Hedman,
38 ECAB 222 (1986).
6

Alfredo Rodriguez, 47 ECAB 437 (1996).

7

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

8

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

3

the examiner for the purpose of correcting the defect in the original opinion.9 If the specialist is
unwilling or unable to clarify or elaborate on his or her opinion as requested, the case should be
referred to another appropriate impartial medical specialist.10
ANALYSIS
OWCP appointed Dr. Borman, an osteopathic physician Board-certified in orthopedic
surgery, to resolve a conflict of medical opinion regarding whether appellant sustained a
recurrence of disability commencing June 24, 2005. Appellant claimed a worsening of both his
accepted right knee condition and accepted thrombophlebitis. However, OWCP directed
Dr. Borman to address only appellant’s right knee conditions. The list of questions provided to
Dr. Borman did not ask him to address whether the accepted thrombophlebitis had worsened.
Dr. Borman provided a detailed report discussing the accepted right knee conditions. He
opined that appellant’s knee was permanent and stationary as of May 17, 2004. However,
Dr. Borman did not discuss whether the accepted thrombophlebitis worsened on June 24, 2005 as
appellant claimed. His opinion therefore requires clarification.11 The case will be remanded to
OWCP to obtain a supplemental report from Dr. Borman regarding whether the accepted
thrombophlebitis worsened on or after June 24, 2005. Following this and any other development
OWCP deems necessary, OWCP will issue an appropriate decision in the case.
On appeal, appellant asserts that OWCP failed to consider whether the accepted
thrombophlebitis worsened on June 24, 2005. He contended that OWCP obtained evidence only
regarding the accepted right knee conditions. As stated, the case will be returned to OWCP for
further development on the issue of whether appellant sustained a recurrence of disability due to
worsening of the accepted thrombophlebitis.
CONCLUSION
The Board finds that OWCP failed to adequately develop the question of whether
appellant’s accepted thrombophlebitis worsened on or about June 25, 2005. The Board finds that
clarification of this medical question is essential to a determination of whether appellant
sustained a recurrence.

9

Harry T. Mosier, 49 ECAB 688 (1998).

10

Guiseppe Aversa, 55 ECAB 164 (2003).

11

Harry T. Mosier, supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2010 is set aside, and the case remanded for further
development consistent with this decision and order.
Issued: September 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

